Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1,5-9,13, and 15 are pending and under examination.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1, and 7-8 recites the limitation “an optical capture means for automated capture” this meets the three prong test and has been interpreted under 112(f) as a counter and/or camera for recording and inspection.
Claim 15 recites the limitation “suitable portioning means for each of the tracks” the term portioning means meets the three prong test and in light of the specification is interpreted under 112(f) as a flap or switch above the container for filling

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 stands rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “row-like or matrix-like” in line 3, the term “like” renders the claim indefinite because it is unclear the metes and bounds of this limitation, for examination purposes these limitations will be considered as rows or matrix or grid.
Claim 5 recites the limitation “a layer separation means in the region of the feeding opening” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because there is no functional linking word, and there is structure related to the limitation.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
Claim 8 recites the limitation “at least one further optical recording means or a mirror device” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because there is no functional linking word, and there is structure related to the limitation.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
Claim 9 recites the limitation “at least one optical recording means comprises at least one row-like or matrix like imaging sensor” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because there is no functional linking word, and there is structure related to the limitation.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  

In response to these rejections, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,5-7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over List USPN 4,094,129 in view of McCollough USPN 3,597,852.

Regarding claim 1, List discloses an automated conveying device (1) for products (21), comprising 
a row-forming conveyor belt (32) on which the products (21) are stored in mutually separated rows (separated by bars 2) transversely to a conveying direction of the conveyor belt and are transported in the conveying direction (figs.1-3), 
a feeding device (hopper 19), arranged at a first end (5; fig.1) of the conveyor belt (32) for feeding the products (21) onto the conveyor belt (32), the feeding device (19) comprises a feeding opening (feed channel 18) that adjoins an upper face of the conveyor belt (32; fig.1) and extends transversely (fig.2) to the conveying direction (transverse to the conveying direction shown as an arrow) of the conveyor belt and through which the products (21) can be fed onto the upper face of the conveyor belt (32; col.4 lines 5-20) and a track-forming separation device (grate 15 comprising longitudinally extending bars 49)  by meansPatent Application No. 16/493,421Attorney's Docket No. 000008-064of which the products are fed side-by-side, in a plurality of tracks (fig.12), onto the upper face of the conveyor belt (col.5 lines 42-65) comprising 
an optical capture means (electro-optical device 62; fig.1 and 4a; col.7 lines 10-15; 50-55) for automated capture of individual products (21) on the conveyor belt (32), the optical recording means (optical device 62 and scanner 16) is configured and arranged such that the products (21) that are moved on the conveyor belt (32), in the conveying direction, and are caused to perform a rotational movement (rotational moved into an aligned position into individual rows and columns), are optically recorded for a sufficiently long recording time in order for it to be possible to make an optical recording of the products that extends over the entire periphery of the products (col.7 lines 10-15; 50-55)
a separation device arranged after the optical capture means, in the conveying direction, for separating individual products from the conveyor belt, wherein the separation device comprises an associated element for each track of products formed on the conveyor belt (see fig.12 which shows bars 2 extending transversely to the conveying direction to separate tablets into rows; col.5 lines 42-65)
a filling device (67) arranged at a second end (4) of the conveyor belt (32) that is opposite the first end (5), by means of which the products (21) can be transferred from the conveyor belt (32) into a filling container (69; col.8 lines 5-10).  

    PNG
    media_image1.png
    587
    722
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    574
    733
    media_image2.png
    Greyscale

List discloses an automated conveying device according to claim 1, but fails to explicitly teach that the conveyor belt 32 comprises a roller belt having rotatably mounted rollers that are oriented transversely to the conveying direction and are arranged so as to be spaced apart in the conveying direction, wherein a spacing between two adjacent rollers is less than a smallest diameter of the products to be conveyed.  
However McCollough teaches a conveying device including endless chains 28,30 and conveyor surfaces 34,36, and mounted on this conveying system are rollers 14 which support coin stacks between the rollers such that the rollers are spaced apart smaller than the distance of the coin/tablet being conveyed and which would behave similarly to circular or elongated tablets and in practice could replace the separation bars as taught by List as a row separation in a similar manner as a simple substitution between elements that could provide the same function (col.1 lines 44-65; figs 1-2). And further teaches the rollers (14) can be driven in a direction of rotation (rotate in the clockwise direction), during a conveying movement of the conveyor belt, such that a rotational movement of the rollers causes the products arranged thereon to perform a rotational movement in the opposite direction (coins are rotated in the counter-clockwise or opposite direction; Col.2 lines 20-25)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the conveyor device as taught by List with the roller belt as taught by McCollough as a simple substitution between separation devices to create rows of tablet-like products during the automated conveying process.

    PNG
    media_image3.png
    573
    662
    media_image3.png
    Greyscale

Regarding claim 5, List in view of McCollough substantially teaches an automated conveying device according to claim 1, wherein the feeding device (19) comprises a layer separation means in the region of the feeding opening (separation including bars 2 and 49 to separate tablets into individual rows from the hopper; col.5 lines 42-65), for preventing feeding of products arranged on top of one another, onto the conveyor belt through the feeding opening (figs 1-3).  
Regarding claim 6, List in view of McCollough substantially teaches an automated conveying device according to claim 1, wherein the conveyor belt (32) has an orientation that rises upwards in the conveying direction, at least in the region of the feeding opening of the feeding device (figs 1-2; show the inclined conveying direction).
  Regarding claim 7, List in view of McCollough substantially teaches an automated conveying device according to claim 1, wherein the optical capture means comprises at least one means for optical recording that is arranged transversely to the conveying direction of the conveyor belt and extends over a conveying width of the conveyor belt (electro optical device has a scanning means 16 that extends over the conveying width as seen in fig.2).  
Regarding claim 13, List in view of McCollough substantially teaches an automated conveying device according to claim 1, wherein the automated conveying device comprises a counter (83), for counting the products (21) conveyed on the conveyor belt (32; col.8 line 50- col.9 line 2).  
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over List USPN 4,094,129 in view of McCollough USPN 3,597,852  in further view of Luciano et al. US 6,345,487.
Regarding claim 8, List in view of McCollough substantially teaches an automated conveying device according to claim 7, List further teaches the optical capture means (scanner 16 and electro-optical device 62) 
But fails to explicitly teach wherein at least one further optical recording means or a mirror device arranged laterally beside the conveyor belt for optical capture of the products, conveyed on the conveyor belt, from a lateral viewing angle.  
However Luciano teaches a tablet filling device for high quality control including a camera 13 for optical capture and recording and a verification sensor 29 controlled by a central control computer (Fig.1; col.5 lines 40-60; and col.6 lines 14-35)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the electro- optical device as taught by List with the camera and sensor as taught by Luciano to record the tablets for an inspection system that produces a high quality product by capturing the tablets as they are counted and distributed into individual portions/packages. 
Regarding claim 9, List in view of McCollough substantially teaches an automated conveying device according to claim 7, but fails to explicitly teach wherein the at least one optical recording means comprises at least one row-like or matrix-like imaging sensor.  
However Luciano teaches a tablet filling device for high quality control including a camera 13 for optical capture and recording and a verification sensor 29 interpreted as a row-like or matrix-like imaging sensor controlled by a central control computer (Fig.1; col.5 lines 40-60; and col.6 lines 14-35)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the electro- optical device as taught by List with the camera and sensor as taught by Luciano to record the tablets for an inspection system that produces a high quality product by capturing the tablets as they are counted and distributed into individual portions/packages. 

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over List USPN 4,094,129 in view of McCollough USPN 3,597,852 in further view of Vasquali US 2007/0235464.
Regarding claim 15, List in view of McCollough substantially teaches an automated conveying device according to claim 1, wherein List teaches the filling device (67) comprises a PatentApplication No. 16/493,421Attorney's Docket No. 000008-064portioning means (plurality of guide channels 68) for each of the tracks of products conveyed on the conveyor belt (fig.2) but fails to explicitly disclose a (flap or switch at the bottom of each channel to hold an amount of tablets before being let fall by gravity into a container 69)
However Vasquali teaches an automatic filling machine which can feed, count and portion tablets, capsules or pills, and further includes a portioning means plate 80 connected to the bottom of holes 5 which can allow or discard tablets 3 by acting as a flap/switch after inspection of the tablets (par 0043)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the chutes 68 as taught by with the flap/support plate as taught by Vasquali to provide a higher degree of quality control during the automated filling of individual tablets and allow for greater operator control in case the containers that are being transported are not situated in the correct spot on the belt as they are moved under each chute. 

    PNG
    media_image4.png
    343
    495
    media_image4.png
    Greyscale


Response to Arguments
Applicant's arguments filed 9/27/2021 have been fully considered but they are not persuasive. Applicant argues that it would not have been obvious to combine the conveyor system as taught by list with the roller belt of McCollough because it would not have been obvious to replace the separation bars of the device of list and permit rotational movement of the tablets and further because McCullough the coins are not separated from each other but rather combined in rolls.
However this argument is unpersuasive because the modification of adding the roller belt would be in addition to the separation bars of List by modifying the conveying system, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-TH 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731